Citation Nr: 1203005	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  10-02 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for asthma. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1982 to August 1987. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In an October 2006 rating decision, the RO, inter alia, granted service connection for asthma and assigned a 10 percent disability evaluation effective February 17, 2006.  The Veteran disagreed with the disability evaluation assigned and perfected an appeal as to the claim.  Also, in an April 2008 rating decision, the RO denied service connection for an acquired psychiatric disability and the Veteran perfected an appeal as to the claim as well.   

In the October 2006 rating decision, the RO also denied service connection for a back disability and a left knee disability.  The Veteran perfected appeals of these denials.  Subsequently in a November 2010 rating decision, the RO granted service connection for lumbar spine strain with degenerative disc disease and left lower extremity and assigned a 10 percent disability evaluation effective February 17, 2006, and for left knee strain with medial compartment joint space narrowing and assigned a 10 percent disability evaluation effective February 17, 2006.  As this represents a full grant of benefits sought, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluations or effective dates assigned.  See 38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2011).


In March 2011, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.  

Also in March 2011, the Veteran submitted additional evidence in support of his claims.  He specifically indicated that he was waiving consideration of the evidence by the agency of original jurisdiction (AOJ) in the first instance.  Therefore, the Board may proceed with adjudication of the claims.  38 C.F.R. § 20.1304(c) (2011). 


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal for an increased evaluation for asthma be withdrawn.

2.  A VA psychologist has linked the Veteran's PTSD has been linked to his military service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal for an increased evaluation for asthma have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).

2. The Veteran's PTSD is etiologically related to the Veteran's active service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Asthma

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).

As noted above, in the October 2006 rating decision, the RO granted service connection for asthma and assigning a 10 percent disability evaluation effective February 17, 2006.  The Veteran perfected an appeal as to that decision.  Subsequently in a November 2010 rating decision, the RO determined that it found clear and unmistakable error in the evaluation of service-connected asthma and retroactively increased the evaluation to 30 percent disabling effective February 17, 2006.  In a December 2010 statement, the Veteran indicated that he was satisfied with the decision as to his asthma claim.  Because the Veteran has clearly indicated his wish to withdrawal the appeal as to the claim for an increased evaluation for asthma, there remains no allegation of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2011).  Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review this appeal and it is therefore dismissed.

Service Connection for PTSD

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (noting that when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice").  VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In light of the full grant of the benefit sought on appeal in this decision, no further notification or assistance is necessary to develop facts pertinent to the Veteran's claim.  To the extent that the Veteran may not have been provided with appropriate notice with respect to his claim, any such error would clearly be harmless as his claim is being granted for reasons explained in greater detail below and the AOJ will remedy any defect when effectuating the award of benefits.

The Veteran essentially contends that he has PTSD due to service-service stressors.  He cites to specific instances in his capacity as a German translator when he overheard conversations, which if acted up could have prevented loss of lives, as the source of his stressors.  In one instance, he overheard a conversation in which the bombing of a German nightclub by Libyan operatives was being planned.  The Veteran reported this conversation to his supervisors, who did not act on the information and subsequently many people were killed when the nightclub was bombed.  In another instance, the Veteran overheard a conversation discussing the nuclear disaster at Chernobyl, which he felt if the U.S. had acted to help evacuate, lives might have been saved. 

Generally, service connection is granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011). 

Effective July13, 2010, VA has amended its rules for adjudicating PTSD claims under 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  Because the Veteran's claim was pending at the time of this amendment, the new regulation applies to his case. 

38 C.F.R. § 3.304(f)  previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, and former Prisoners-of-War , as sufficient to establish the occurrence of the claimed in-service stressor.  The recent amendment of 38 CFR § 3.304(f), however, eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity." 

Specifically, 38 C.F.R. § 3.304(f)(3) , as revised effective July 13, 2010, provides as follows:  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In fact, in Jefferson v. Principi, 271 F.3d 1072   (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996). 

As to the Veteran's claimed stressors, the Board notes that a coordinator from the U.S. Army and Joint Services Records Research Center (JSSRC) submitted a memorandum in November 2010 as to the formal finding on a lack of information required to verify the stressful events sufficient to send to the JSRRC.  Citing to the lack of evidence and information, the coordinator indicated that all efforts to obtain additional information had been exhausted and any further attempts were futile.  

Nevertheless, review of the service personnel records shows that the Veteran had extensive German language education and his military occupational specialist was as an electronic warfare signals intelligence voice interceptor.  He served in Germany from December 1, 1984, to July 5, 1987.  Additionally, the Veteran had top secret security clearance during service.  

Based on the Veteran's military background, as well as the revised regulation as to when a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, the Board finds that Veteran's reports of his in-service stressors, particularly stress related to the German nightclub bombing, are credible.  In reaching this conclusion, the Board is cognizant that the Veteran's stressors were deemed unverifiable; however, the very nature of his military work coupled with his top secret security clearance would necessitate that such stressors would be difficult to verify through official channels.  Furthermore, since the Veteran's stressors were related to his fear of hostile military or terrorist activity, and were consistent with the places, types, and circumstances of his service, the Board finds that his lay testimony alone establishes the occurrence of the claimed in-service stressors cited herein.  See supra 38 C.F.R. § 3.304(f)(3).  

With respect to a diagnosis of PTSD, a March 2008 VA examination report noted that while the Veteran had a number of psychological symptoms associated with PTSD, he did not meet the requirements for a diagnosis of PTSD as his stressor did not meet the DSM-IV criteria as a traumatic event.  Rather, the examiner diagnosed the Veteran with an adjustment disorder with depressed mood.  

However, review of the claims folder also reveals multiple diagnoses of PTSD due to in-service stressors.  The Veteran is seen on a regular basis for treatment of his PTSD.  Particularly of significance is a June 2010 VA treatment record showing that the Veteran exceeded the PTSD symptom checklist.  Additionally, the Veteran's VA psychologist indicated in a November 2009 letter that he treated the Veteran for PTSD "that is clearly associated with military service."

The Board is mindful of the March 2008 VA examiner's report that the Veteran's stressors did not meet the requirements for a diagnosis under DSM-IV.  However, the overwhelming weight of medical evidence shows that he does indeed meet the criteria for a diagnosis and has been in extensive treatment thereof.  

Inasmuch as the Veteran has been diagnosed with PSTD which a VA psychologist has linked to his military service, the Board finds that there is sufficient evidence to grant the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for PTSD is granted.  


ORDER

The claim for an increased evaluation for asthma is dismissed. 

Service connection for PTSD is granted. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


